IN THE SUPREME COURT OF THE STATE OF NEVADA


                    LASHANA MONIQUE HAYVVARD,                             No. 67616
                    Appellant,
                    vs.                                                           FILED
                    THE STATE OF NEVADA,
                    Respondent.                                                   MAY 0 9 2016
                                                                                 TRACE K. LINDEMAN
                                                                              CLERK OF SUPREME COURT
                                                                             BY
                                                                                  DEPUTY CLERK
                                            ORDER OF AFFIRMANCE
                                This is a pro se appeal from a district court order denying
                    appellant Lashana Monique Hayward's postconviction petition for a writ
                    of habeas corpus." Eighth Judicial District Court, Clark County; Douglas
                    W. Herndon, Judge.
                                Hayward contended that trial counsel was ineffective for
                    failing to coherently argue that her trial should be severed from that of
                    her codefendant. Hayward also contended that counsel was ineffective on
                    appeal for failing to support her severance issue with cogent argument
                    and legal authority. The district court concluded that Hayward failed to
                    demonstrate that counsel was ineffective. We agree.           See Lader v.
                    Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005) (explaining that
                    we give deference to the court's factual findings but review the court's
                    application of the law to those facts de novo). Counsel argued at trial and
                    on appeal that a severance was warranted, and although Hayward
                    asserted that counsel's arguments were not compelling, she failed to
                    demonstrate that a reasonable attorney would have made different
                    arguments or that the result of trial or appeal would have been different



                          'Hayward was represented by counsel in the postconviction
                    proceeding below.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    .eto
                                                                                             - 1111-117
                had counsel done so. See Strickland v. Washington, 466 U.S. 668, 687-88
                (1984) (holding that a petitioner must demonstrate that counsel's
                performance fell below an objective standard of reasonableness, and a
                reasonable probability that, but for counsel's errors, the outcome of the
                proceedings would have been different); Warden v. Lyons, 100 Nev. 430,
                432-33, 683 P.2d 504, 505 (1984) (applying Strickland to trial counsel);
                Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996) (applying
                Strickland to appellate counsel).
                            Next, Hayward contended that the trial court prejudiced her
                by declining to consider whether counsel was effective at trial before
                allowing said counsel to represent her on appeal from her judgment of
                conviction. The district court concluded that this claim lacked merit. We
                agree. If counsel was ineffective, the appropriate mechanism to challenge
                her performance was a postconviction petition for a writ of habeas corpus,
                such as the petition discussed herein.   See Gibbons v. State, 97 Nev. 520,
                523, 634 P.2d 1214, 1216 (1981) ("[T]he more appropriate vehicle for
                presenting a claim of ineffective assistance of counsel is through post-
                conviction relief."). Yet, other than the issue discussed above, Hayward
                failed to identify any other errors counsel allegedly committed. Therefore,
                no relief was warranted on this claim.
                            Having considered Hayward's contentions and concluded they
                lack merit, we
                            ORDER the judgment of the district court AFFIRMED.



                                           /J4,t X.44-c           , J.
                                        Hardesty



SUPREME COURT
        OF      Saitta
     NEVADA
                                                     2
(0) 1947A
                cc: Hon. Douglas W. Herndon, District Judge
                     Lashana Monique Hayward
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) I947A